Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Response to Applicant’s Remarks
Applicant’s RCE and remarks, filed on 6/14/2021 (hereinafter Remarks), are acknowledged, and have been fully considered.
Applicant’s IDS filed 6/14/2021 is considered and entered.

Allowable Subject Matter
Claims 2-19 renumbered 1-18 are allowed.


Reason for Allowance
The present invention is directed to a method for transmitting and receiving control information based on terminal identifier.  
Each independent claim identifies the uniquely distinct features, particularly:
wherein the first subframe consists of resource elements arranged in frequency and time domain, the fist subframe consists of a first slot and a second slot, the second slot being subsequent to the first slot, the first slot consists of a first region of resource elements and a second region of resource elements, the second slot consists of a third region of resource elements, each of the resource elements in the first region precedes 
determining, by the terminal, a location of a search space for a control channel in one of the second and third resource regions and
obtaining, by the terminal, the control channel at least based on the location of the search space,
wherein the location of the search space is determined using a slot number of the first slot or the second slot.
The closest prior art:
Haghighat (US 20120106465 A1, hereinafter Haghighat) discloses a system that utilizes E-PDCCH in heterogeneous wireless communication network (Fig 1-6).
Ji (US 20110268062 A1, hereinafter Ji) discloses a method and apparatus for allocating resource between uplink and downlink control channel in an OFDM-based wireless communication system (Fig 1-12).
Choi (US 20110105136 A1, hereinafter Choi) discloses an embodiment of a radio base station that transmit signals in various channels.
All the prior art disclose conventional resource allocation between uplink and downlink control channel based on terminal identifier, either singularly or in combination, fail to anticipate or render the above features obvious.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung Liu whose telephone number is 571-270-7643.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-31823182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JUNG LIU/Primary Examiner, Art Unit 2473